DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. Applicant argues the art of Scott does not disclose “determining a coordinate transform from ocular features correlated to images nor determining a coordinate system from eye images constitute aligning the three-dimensional model” (see page 10 of arguments); however, these limitations are not required by the claims. The claim recites “determine[ing] reference structures of the eye on the basis of the structures optically captured by the measurement system when the application head is affixed to the eye…and to align the three-dimensional treatment model with respect to the reference structures and, when the application head is affixed to the eye”. These limitations are disclosed by Scott. 
The Applicant also argues that Scot does not disclose the reference structures arranged in a ring-shaped fashion (page 10 of Applicant’s arguments) but rather that the coordinate system is overlaid on the eye and that is what is ring-shaped (page 9 of Applicants arguments) OR the limitation “determine[ing] reference structures of the eye on the basis of the structures optically captured by the measurement system when the application head is affixed to the eye”. The Examiner respectfully disagrees and points to Fig. 6 which shows taking an image of ring-shaped eye structures e.g. the iris, before attachment and one after attachment to account for distortions and then based on the distortions, the laser incisions are placed. 

Claim Objections
2.	Claims 17-32 are objected to because of the following informalities:  Claim 17 should be amended to “An ophthalmic device” and claims 18-32 should be amended to “The ophthalmic device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “scanner system” of claim 17 is being interpreted as one or more beam-deflecting optical elements, for example controllable movable mirrors (x/y processing direction) and divergence modulators (z processing direction), or controllable lens systems (see page 16 of Applicant’s specification)
The “measurement system” of claim 17 is being interpreted as an interferometric measurement system (for optical coherence tomography, OCT), as a triangulating or as a confocal measurement system, and/or includes an optical recording apparatus (see page 17 of Applicant’s specification and claim 30). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 17-20 and 23-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 20150018674 A1).
	In regards to claim 17, Scott discloses an Ophthalmic device for treating an eye, comprising a laser source configured to generate a pulsed laser beam (Par. 0086 discloses a system related to the eye and Par. 0126 discloses the use of a femtosecond laser that can emit laser pulses); 
an application head with a focusing optic and a patient interface, wherein the focusing optic is configured to focus the pulsed laser beam in the eye and wherein the patient interface is configured to affix the application head on the eye (Par. 0125 and Fig 2 disclose the treatment system has shared optics [50] and a patient interface [52]. Par. 0131 discloses the shared optics includes an objective lens to focus laser pulses and Par. 0132 discloses the patient interface couples the device to the eye); 
a circuit which is configured to store a three-dimensional treatment model of a three-dimensional treatment pattern to be processed in the eye (Par. 0133 and 0114 disclose the control electronics is a processor that executes the method steps. Par. 0161 discloses imaging and modeling of the eye can be used to define treatment/cutting patterns and Par. 0169 and Fig 3c show a mapped treatment area which shows the eye and structure within, also includes data from x-y-z axes creating a 3D model); 
a scanner system which is configured to direct the pulsed laser beam, in accordance with the three-dimensional treatment model, onto treatment targets of the three- dimensional treatment pattern to be processed in the eye (Par 131 discloses the scanning mechanism to direct the beam in x-y-z directions. Par. 161 states the scanner can perform imaging for treatment modeling and Par. 0169 states the scanner using x-y-z- galvos can move the pulsed laser according to the treatment model); 
and a measurement system which is configured to optically capture structures of the eye when the application head is affixed to the eye (Par. 0129-0130 disclose a ranging subsystem that is embodied as an OCT system and is used to track patients eye movement and measure size and location of structures in the eye. Par. 0152 discloses this system can be used to detect fiducial locations on optical structures);
wherein the circuit is configured: 
to determine reference structures of the eye on the basis of the structures optically captured by the measurement system when the application head is affixed to the eye, which reference structures are arranged in ring-shaped fashion about a center axis of the anterior chamber of the eye (Par. 0182 discloses one of the measuring systems is used to map the ocular surfaces and Par. 0184-0186 discloses fiducial dots on the eye or the ocular features are measured as references structure that allow for coordinates to adjust to changes in eye orientation. Par. 0190-0195 and Fig 6A-6C show a technique where the references structures are substantially ring-shaped structures), 
and to align the three-dimensional treatment model with respect to the reference structures and, when the application head is affixed to the eye (Par. 0153 discloses a scan measures spatial disposition of ocular features and “spatial disposition of the structures of interest and/or of suitable matching geometric modeling such as surfaces and curves can be generated and/or used by the control electronics to program and control the subsequent laser assisted surgical procedure.” Par. 0252 disclose the reference structures/structures of interest can be used to determine the eye orientation and rotated or translated to match a treatment axis), 
to control the scanner system such that the scanner system directs the pulsed laser beam onto the treatment targets of the three-dimensional treatment pattern to be processed in the eye in accordance with the three-dimensional treatment model that has been aligned with respect to the reference structures (Par. 0169 discloses the scanner using x-y-z galvos can move the pulsed laser according to treatment mode. Par. 0252-0254 disclose the incision can be made based on the alignment of the reference structures (iris, limbus, etc.)).
	In regards to claim 18, Scott discloses the Ophthalmic device according to Claim 17, wherein the circuit is configured: 
to store a positioning reference point for positioning the three-dimensional treatment model in the eye (Par. 0185 discloses reference dots can be marked on the patient eye and used for calculating the coordinate transformation and Par 0175-0176 disclose the eye coordinate reference system is an x-y-z 3D coordinate system),
to determine, using the reference structures, a positioning reference point that has been displaced when the application head is affixed to the eye (Par. 0184-0186 discloses any changes in the patient eye orientation that may occur between the measurement time and the laser treatment time is accounted for), 
to position the three-dimensional treatment model with respect to the displaced positioning reference point when the application head is affixed to the eye and, when the application head is affixed to the eye (Par. 0185 discloses a marked reference point on the cornea of ink and that dots can be acquired by the imaging camera after docking for treatment used for calculating the coordinate transformation), 
to control the scanner system in such a way that the scanner system directs the pulsed laser beam, in accordance with the three-dimensional treatment model that has been positioned with respect to the displaced positioning reference point, onto the treatment targets of the three- dimensional treatment pattern to be processed in the eye (Par. 0186 and Fig 5A uses ocular features to match any movement that has occurred in patient eye orientation and Par. 0200 discloses the laser pulses as adjusting to compensate for the distortion from movement of the eye).
	In regards to claim 19, Scott discloses the Ophthalmic device according to Claim 18, wherein the circuit is configured: to store the positioning reference point with reference measurement data for positioning the positioning reference point with respect to the reference structures when the application head is not affixed to the eye (Par. 0185 discloses the ink/dots reference points can mark the patients eye, these dots can be measured before and after docking for treatment to calculate the transformation/displacement),
and to determine the displaced positioning reference point when the application head is affixed to the eye using the reference measurement data and the reference structures determined when the application head is affixed to the eye (Par. 0192-0200 discloses a method to determine and adjust for displacement; Fig 6A-C show a first image of the reference structures is taken before the device id interfaced/affixed to the eye, and a second image is taken after the device is affixed to the eye. See also Par. 0192-0193, 0196, and 0197).
	In regards to claim 20, Scott discloses the Ophthalmic device according to Claim 18, wherein: 
the reference measurement data include distance specifications from the positioning reference point to at least two opposing points on the reference structures, arranged in ring-shaped fashion, when the application head is not affixed to the eye (Par. 0185 discloses the ink dots points are marked on the eye to use as a reference points and are registered to the coordinate system. Par. 0193 and Fig 6A-C discloses the algorithm of the system determine the displacement of the ring reference structures following affixing the device to the eye, the ring reference structure is defined in the 3D coordinate system as an area comprising a plurality of more than two points, one of basic skill in the art would recognize that the algorithm described would calculate, using the 3D coordinate data, distance specifications from the ink dot/reference point to two or more points on the ring like ocular structure reference in order to find the displacement of the ink dot/reference structures); 
and the circuit is configured to determine the displaced positioning reference point when the application head is affixed to the eye using the distance specifications with respect to the at least two opposing points on the reference structures determined when the application head is affixed to the eye (Par. 0026 and 0193 disclose the device is configured to determine displacement between reference points and reference structures in a first image before the interface is affixed and a second image after the interface is affixed. The determination can be done with “software algorithms such as one or more of correlation or pattern recognition”, one of ordinary skill in the art would recognize that the use of a pattern recognition image matching would comprise using distance specifications to determine displacement).
In regards to claim 23, Scott discloses the Ophthalmic device according to Claim 18, wherein the circuit is configured to determine the displaced positioning reference point when the application head is affixed to the eye using a ratio of the distance specifications contained in the reference measurement data (Par. 0026 and 0193 disclose the device is configured to determine displacement between reference points and reference structures in a first image before the interface is affixed and a second image after the interface is affixed, the determination can be done with “software algorithms, such as one or more of correlation or pattern recognition”, one of basic skill in the art would recognize that the use of a pattern recognition image matching would comprise using ratios of distances to determine displacement).
	In regards to claim 24, Scott discloses the Ophthalmic device according to Claim 19, wherein the reference measurement data include a distance specification and a projection point of the positioning reference point with respect to a reference plane which is defined by reference structures captured when the application head is not affixed to the eye (Par. 0017 discloses tomography may find a plane showing one or more reference structures, and when the device is not affixed it can provide reference locations. Par. 0247 discloses the pupil/projection point is found in relation to the location of pre-contact optical structures); 
and the circuit is configured to determine the displaced positioning reference point when the application head is affixed to the eye using the distance specification and the projection point of the positioning reference point with respect to the reference plane when the application head is affixed to the eye, defined by the reference structures captured when the application head is affixed to the eye (Fig 8 and Par. 0252 show the optical structures of the natural eye may correspond to reference axes measured prior to contacting the eye. Par. 0254 discloses the axis of the patient interface, aligned with the coordinate reference system allow the location of the pupil center/projection point).
	In regards to claim 25, Scott discloses the Ophthalmic device according to Claim 17, wherein the circuit is configured to determine, on the basis of the determined reference structures, a center axis of the anterior chamber defined by the reference structures and to align the three-dimensional treatment model with respect to the center axis of the anterior chamber (Par. 0214 discloses the system is configured to image tissue/reference structures in the eye and use these to determine difference axes of the eye. Par. 0216 discloses the axis determined by the system may be the optical/center axis of the anterior chamber. Par. 0217 discloses the optical/center axis allow for determine principle points where treatment incisions are made).
	In regards to claim 26, Scott discloses the Ophthalmic device according to Claim 17, wherein the circuit is configured to determine a reference plane that extends through the reference structures and to align the three- dimensional treatment model with respect to the reference plane (Par. 0017 discloses tomography may find a plane showing one or more reference structures and the tomographic plane may be used to align one or more axes for the optical delivery system).
	In regards to claim 27, Scott discloses the Ophthalmic device according to Claim 17, wherein the reference structures include at least one of the following: limbus, iris, anterior chamber angle, scleral spur, Schlemm's canal and Schwalbe's line (Par. 0283 discloses reference structures can comprise the limbus, iris, and sclera).
	In regards to claim 28, Scott discloses the Ophthalmic device according to Claim 17, wherein the circuit is configured to receive the three-dimensional treatment model via a communication path from an external planning device (Par. 0125 and Fig 2 show the control electronics are coupled to the control panel/GUI and UI devices connected by communication paths. Par. 0133 disclose the control circuit can receive input from control panel on pre-procedure planning).
	In regards to claim 29, Scott discloses the Ophthalmic device according to Claim 17, wherein the measurement system is configured to optically capture the structures of the eye over a depth range extending in the direction of an optical axis of the focusing optic (Par. 0157 and Fig 3A-B discloses the ranging/measurement system is paired to use the objective lens/focusing optic’s axis and Par. 0157 discloses the ranging system adjusts the depth range (z coordinate) that is captured by the system by adjusting the reference arm depth).
	In regards to claim 30, Scott discloses the Ophthalmic device according to Claim 17, wherein the measurement system is embodied as an interferometric measurement system (Par. 0152 discloses the raging measurement system is an OCT system, an OCT system is an interferometer, see Par 0159);
and the circuit is configured to control the measurement system such that the measurement system optically captures the structures of the eye when the application head is affixed to the eye and to determine the reference structures from the optically captured structures (Par. 0129 discloses the ranging/measurement system utilized optical coherence tomography imaging and can measure spatial disposition of reference eye structures such as the iris and limbus).
	In regards to claim 31, Scott discloses the Ophthalmic device according to Claim 17, wherein: the measurement system is configured to capture the structures of the eye in one or more cross-sectional images of the eye (Par. 0017 discloses one or more images of the eye may comprise a tomography image showing a plan of the eye and an anterior camera view of the eye),
and the circuit is configured to determine the reference structures of the eye from the one or more cross-sectional images of the eye (Par. 0017 discloses the one or more optical structures can be places on the one or more images to provide one or more reference locations).
	In regards to claim 32, Scott discloses the Ophthalmic device according to Claim 17, wherein: 
the patient interface includes a contact body that rests on the eye when the application head is affixed to the eye and that deforms the eye (Par 0132 discloses patient interface employs a suction ring/contact body that contacts the eye and affixes the device to the patient’s eye. Par. 0197 discloses the suction ring may distort the tissue structures of the eye when placed thereon); 
and the circuit is configured: 
to transform the three-dimensional treatment model into a deformed three-dimensional treatment model of a deformed three-dimensional treatment pattern to be processed in the eye (Par. 0024-0025 discloses measurements may be taken to determine a treatment, when the eye is distorted by the patient interface, imaging can be corrected to compensate for the distortion), 
to determine, using the reference structures, a positioning reference point that has been displaced when the application head is affixed to the eye and to position the deformed three- dimensional treatment model with respect to the displaced positioning reference point when the application head is affixed to the deformed eye and, when the application head is affixed to the deformed eye (Par. 0112-0113 discloses the ink dots/positioning reference points may be marked and displacement measured to assist in coordinate transformation, ocular feature/reference structures may be used to assist in determining a displacement after affixing the interface to the eye), 
to control the scanner system in such a way that the scanner system directs the pulsed laser beam, in accordance with the deformed three-dimensional treatment model that has been positioned with respect to the displaced positioning reference point, onto the treatment targets of the deformed three-dimensional treatment pattern to be processed in the eye (Par. 0200 discloses the processor of the laser eye surgery system 2 or 2A can determine the position and the angle of the distorted first image 601A on the display in response to user input to adjust the locations of the plurality of laser beam pulses from the cutting subsystem”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Farrer (US 20110301582 A1).
	In regards to claim 21, Scott discloses the Ophthalmic device according to Claim 19, wherein the distance specifications define path lengths along captured eye structures of the eye from the positioning reference point to the at least two opposing points on the reference structures that are arranged in ring-shaped fashion (Par. 0185 ink dots/reference points are marked on the eye to use as reference points and are registered to the coordinate system. Par. 0193 and Fig 6GA-C “the first image and the second image can be registered in one or more of many ways, and the processor can be configured with instructions to determine the cyclotorsional angle of the eye with instructions of an algorithm such as one or more of an image matching algorithm or a pattern recognition algorithm, for example. The processor comprising the instructions of the algorithm can be configured to identify a pattern of the first image in relation to an axis of the eye as described herein and to identify the location of the pattern in the second image in order to determine the cyclotorsional angle of the eye, for example”, here the algorithm of the system determines the displacement of the ring reference structure following affixing the device to the eye, the ring reference structure is defined in the three-dimensional coordinate system along a line comprising a plurality of more than two points, one of basic skill in the art would recognize that the algorithm described would calculate, using the three-dimensional coordinate data, distance specifications from the ink dot/reference point to two or more points on the ring like ocular structure reference in order to find the displacement of the ink dot/reference structure).
	Scott does not teach an ophthalmic device wherein the distance specifications comprises path lengths along captured eye structures of the eye. However, Farrer teaches an ophthalmic device wherein the distance specifications comprises path lengths along captured eye structures of the eye (Par. 0030 a method for mapping corneal topography is described, the topography defines a surface of the cornea using a series of vertices and slopes between the vertices, this data allows for relative distances between various pairs of vertices to be calculated along a surface of the eye).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified Scott with the surface path length measuring system of Farrer because Farrer’s method offers “determining the shape of ocular surfaces and using the determined shape for treating and/or improving vision of the eye, for example, by providing input for determination of a treatment plan in a corneal refractive procedure” [Par. 0007]. Further the examiner notes that this modification comprises the use of known technique (Farrer’s topography system which can calculate distances along an ocular surface) to improve similar devices (devices for measuring corneal topography) in the same way (Scott’s tomography system gains the ability to measure distances between reference points along an ocular surface).
	In regards to claim 22, Scott in view of Farrer teaches the ophthalmic device for treating an eye as claimed in claim 21. Scott does not teaches an ophthalmic device wherein the distance specifications include path lengths along at least one of the following: neutral axis of the cornea, corneal front surface and corneal back surface.
Farrer teaches an ophthalmic device wherein the distance specifications include path lengths along at least one of the following: neutral axis of the cornea, corneal front surface and corneal back surface (Par. 0031 the surface modeled may be a front and or rear surface of the cornea).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified Scott with the ability to measure paths along the front or rear of the cornea as taught by Farrer because this modification comprises the use of known technique (Farrer’s topography system which can measure path length along a corneal front or rear surface) to improve similar devices (devices for measuring corneal topography) in the same way (Scott’s tomography system gains the ability to measure path at the corneal front or rear).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 August 2022